MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2017 ME 119 
Docket:	   Ken-16-358	
Argued:	   May	12,	2017	
Decided:	  June	15,	2017	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                            STATE	TAX	ASSESSOR	
                                     	
                                    v.	
                                     	
                     MCI	COMMUNICATIONS	SERVICES,	INC.	
	
	
GORMAN,	J.	

      [¶1]	 	 The	 State	 Tax	 Assessor	 appeals	 from	 the	 entry	 of	 a	 summary	

judgment	in	the	Superior	Court	(Kennebec	County,	Marden,	J.)	in	favor	of	MCI	

Communications	 Services,	 Inc.	 (MCI)	 on	 an	 appeal	 by	 the	 Assessor	 of	 a	

decision	 vacating	 the	 imposition	 of	 the	 state	 service	 provider	 tax	 on	 certain	

charges	collected	by	MCI.		The	court	concluded	that	those	charges	were	part	of	

the	 sale	 of	 interstate	 or	 international	 telecommunications	 services	 and	 were	

therefore	excluded	or	exempt	from	taxation.		We	affirm	the	judgment.			

                                   I.		BACKGROUND	

      [¶2]	 	 This	 appeal	 concerns	 two	 types	 of	 surcharges—property	 tax	

recovery	 charges	 (PTRCs)	 and	 carrier	 cost	 recovery	 charges	 (CCRCs)—that	

MCI,	a	telecommunications	service	provider	of	long	distance	telephone	service	
2	

in	 Maine,	 imposed	 upon	 its	 Maine	 customers	 in	 2008,	 2009,	 and	 2010.	 	 The	

case	 was	 presented	 to	 the	 Superior	 Court	 through	 joint	 stipulations	 of	 facts	

and	 stipulated	 exhibits.	 	 As	 stipulated,	 the	 following	 facts	 are	 not	 in	 dispute.		

MCI	imposed	PTRCs	on	its	customers	to	recover	a	percentage	of	the	local	and	

state	taxes	that	it	paid	on	real	and	tangible	personal	property	used	to	provide	

international,	 interstate,	 and	 intrastate	 telecommunications	 services.	 	 MCI	

imposed	CCRCs	on	its	customers	to	recover	a	percentage	of	the	expenses	that	

it	 paid	 to	 the	 Federal	 Communications	 Commission	 (FCC)	 and	 third	 party	

administrators	for	regulatory	fees.1		MCI	determined	the	rate	of	the	PTRC	and	

CCRC	surcharges	by	comparing	the	total	expenses	to	be	recovered	to	the	total	

eligible	 revenue	 (i.e.,	 revenue	 from	 interstate	 and	 international	

telecommunications	 services)	 against	 which	 the	 surcharges	 were	 to	 be	

recovered,	 with	 the	 intention	 of	 recovering	 only	 a	 portion	 of	 the	 total	

expenses	 paid.	 	 MCI	 collected	 these	 charges	 only	 from	 its	 customers	 with	

international	and	interstate	services.	




     1	 	 These	 fees	 included	 interstate	 service	 provider	 regulatory	 fees,	 international	 bearer	 circuit	

fees,	 submarine	 cable	 fees,	 earth	 station	 fees,	 North	 American	 Numbering	 Plan	 fees,	 federal	
telecommunications	 relay	 service	 fees,	 and	 federal	 local	 number	 portability	 fees.	 	 CCRCs	 also	
allowed	 MCI	 to	 recover	 part	 of	 its	 own	 overhead	 expenses	 related	 to	 international	 and	 interstate	
settlement	 recoveries,	 and	 collecting	 and	 administering	 CCRCs	 and	 the	 federal	 universal	 service	
fund.			
                                                                                                                   3	

        [¶3]		In	January	of	2011,	Maine	Revenue	Services	(MRS)	notified	MCI	of	

its	intent	to	audit	MCI	for	the	period	of	March	1,	2008,	to	December	31,	2010.		

As	a	result	of	the	audit,	MRS	determined	that	PTRCs	and	CCRCs	were	subject	

to	 taxation.	 	 MRS	 assessed	 MCI	 $184,873.69,	 including	 interest,	 for	 those	

charges	collected	during	the	audit	period.		

        [¶4]	 	 MCI	 sought	 reconsideration	 of	 the	 assessment,	 see	 36	 M.R.S.	

§	151	(2012),2	which	the	MRS	Audit	Division	denied.		MCI	next	sought	review	

of	 the	 assessment	 with	 the	 Maine	 Board	 of	 Tax	 Appeals.	 	 See	 36	 M.R.S.	

§§	151(2)(E)-(G);	36	M.R.S.	§	151-D	(2012).3		By	decision	dated	September	12,	

2013,	the	Board	vacated	the	imposition	of	the	tax	based	on	its	determination	

that	 PTRCs	 and	 CCRCs	 were	 excluded	 or	 exempt	 from	 taxation	 because	 they	

were	 charged	 only	 in	 connection	 with	 sales	 of	 international	 and	 interstate	

services.			

        [¶5]	 	 On	 November	 6,	 2013,	 the	 Assessor	 filed	 a	 timely	 petition	 for	

review	 and	 de	 novo	 determination	 in	 the	 Superior	 Court.	 	 See	 36	M.R.S.	




   2	 	 This	 statute	 has	 since	 been	 amended	 but	 not	 in	 any	 way	 that	 affects	 this	 appeal.	 	 P.L.	 2013,	

ch.	45,	§	4	(effective	Apr.	22,	2013)	(codified	at	36	M.R.S.	§	151	(2016)).	

   3	 	 This	 statute	 has	 since	 been	 amended	 but	 not	 in	 any	 way	 that	 affects	 this	 appeal.	 	 P.L.	 2013,	

ch.	331,	§§	B-1,	B-2	(effective	Oct.	9,	2013)	(codified	at	36	M.R.S.	§	151-D	(2016)).	
4	

§	151-D(10)(I)	(2016).4		As	mentioned	above,	after	they	conducted	discovery,	

the	 parties	 entered	 a	 joint	 stipulation	 of	 facts	 and	 exhibits	 and	 filed	

cross-motions	for	summary	judgment.		In	a	judgment	dated	June	30,	2016,	the	

court	denied	the	Assessor’s	motion	and	granted	MCI’s	motion	for	a	summary	

judgment.		The	Assessor	timely	appealed.	

                                            II.		DISCUSSION	

	        [¶6]		The	Assessor	contends	that	the	PTRCs	and	CCRCs	collected	by	MCI	

were	subject	to	taxation	because	they	were	part	of	the	taxable	“sale	price”	of	

telecommunications	services	and	were	not	excluded	or	exempt	from	taxation	

because	 they	 were	 not	 themselves	 “telecommunications	 services”	 nor	 were	

they	international	or	interstate	in	nature.		Because	the	Assessor	appeals	from	

the	 court’s	 decision	 on	 cross-motions	 for	 summary	 judgment,	 “we	 review	

de	novo	whether	there	was	no	genuine	issue	of	material	fact	and	either	party	

was	 entitled	 to	 judgment	 as	 a	 matter	 of	 law.”	 	 BCN	 Telecom,	 Inc.	 v.	 State	 Tax	

Assessor,	2016 ME 165,	¶	2,	151 A.3d 497;	see	M.R.	Civ.	P.	56(c).			




     4		Although	the	Superior	Court	designated	this	case	as	an	appeal	brought	pursuant	to	M.R.	Civ.	P.	

80C,	 the	 Superior	 Court	 considers	 de	 novo	 those	 petitions	 seeking	 review	 of	 a	 decision	 of	 the	
Assessor	pursuant	to	36	M.R.S.	§	151(2)(F)(2),	as	well	as	those	seeking	review	of	a	decision	of	the	
Maine	Board	of	Tax	Appeals	pursuant	to	36	M.R.S.	§	151-D(10)(I).		We	therefore	review	directly	the	
decision	 of	 the	 Superior	 Court.	 	 See	 Linnehan	 Leasing	 v.	 State	 Tax	 Assessor,	 2006 ME 33,	 ¶	16,	
898 A.2d 408;	Apex	Custom	Lease	Corp.	v.	State	Tax	Assessor,	677 A.2d 530,	532	(Me.	1996).	
                                                                                        5	

	     [¶7]		In	interpreting	a	tax	statute,	 we	look	first	to	its	plain	meaning	to	

give	 effect	 to	 the	 Legislature’s	 intent.	 	 BCN	 Telecom,	 2016 ME 165,	 ¶	2,	

151 A.3d 497.		We	“seek	to	avoid	absurd,	illogical	or	inconsistent	results”	and	

“will	not	read	additional	language	into	a	statute”	or	treat	words	in	a	statute	as	

“meaningless	 and	 superfluous.”	 	 Blue	 Yonder,	 LLC	 v.	 State	 Tax	 Assessor,	

2011 ME 49,	 ¶	10,	 17 A.3d 667  (quotation	 marks	 omitted).	 	 Further,	 we	

construe	 a	 tax	 statute	 “most	 strongly	 against	 the	 government	 and	 in	 the	

[taxpayer’s]	 favor”	 and	 will	 not	 extend	 its	 reach	 “beyond	 the	 clear	 import	 of	

the	 language	 used.”	 	 BCN	 Telecom,	 2016 ME 165,	 ¶	10,	 151 A.3d 497 

(quotations	 marks	 omitted).	 	 Statutory	 exemptions	 to	 taxes	 are	 construed	

narrowly,	however,	and	we	will	not	“extend[]	[an	exemption]	.	.	.	to	situations	

not	 clearly	 coming	 within	 the	 scope	 of	 the	 exemption	 provisions.”	 	 Id.	 ¶	 13	

(quotation	marks	omitted).	

A.	   The	“Sale	Price”	of	Telecommunications	Services	

	     [¶8]		We	must	first	determine	whether	the	charges	at	issue	were	part	of	

the	 “sale	 price”	 of	 telecommunications	 services	and	 were	 thus	 subject	 to	 the	

service	provider	tax	before	turning	to	whether	the	charges	were	excluded	or	

exempt	 from	 that	 tax.	 	 The	 tax	 applied	 to	 “the	 value	 of	 .	 .	 .	

[t]elecommunications	 services,”	 and	 that	 value	 was	 “measured	 by	 the	 sale	
6	

price.”	 	 36	M.R.S.	 §§	 2552(1)(E),	 (2)	 (2016).5	 	 “Sale	 price”	 was	 defined,	 in	

relevant	part,	as	“the	total	amount	of	consideration	.	.	.	for	which	.	.	.	services	

are	sold.”		36	M.R.S.	§	2551(15)	(2016).6		A	charge	falls	within	the	“sale	price”	

if	it	is	“part	of	the	total	compensation	paid	for	telecommunications	services.”		

BCN	Telecom,	2016 ME 165,	¶	12,	151 A.3d 497.	

	         [¶9]	 	 Like	 the	 charges	 at	 issue	 in	 BCN	 Telecom,	 PTRCs	 and	 CCRCs	 are	

part	of	“the	total	amount	of	consideration	.	.	.	for	which	.	.	.	services	are	sold.”		

36	M.R.S.	 § 2551(15);	 see	 generally	 2016 ME 165,	 151 A.3d 497.	 	 Nothing	 in	

the	 stipulated	 facts	 or	 exhibits—which	 describe	 these	 charges	 as	

“surcharge[s]	 .	 .	 .	 calculated	 as	 a	 percentage	 of	 charges	 for	 .	 .	 .	

telecommunications	 services”	 that	 “appear[ed]	 on	 a	 customer’s	 bill	 if	 the	

customer	 purchase[d]	 interstate	 or	 international	 telecommunications	

service”—distinguishes	 PTRCs	 and	 CCRCs	 “as	 anything	 other	 than	 [charges]	

for	telecommunications	services.”		BCN	Telecom,	2016 ME 165,	¶	12,	151 A.3d
497.		Based	on	the	plain	language	of	the	statute	and	“the	clear	import”	of	that	



     5	
     	 Title	 36	 M.R.S.	 §	2552	 has	 been	 amended	 multiple	 times	 since	 the	 beginning	 of	 the	 audit	
period,	 but	 none	 of	 these	 amendments	 affects	 the	 statutory	 language	 at	 issue	 in	 this	 appeal.		
See,	e.g.,	P.L.	2015,	ch.	300,	§	A-32	(effective	Oct.	15,	2015)	(codified	at	36	M.R.S.	§	2552	(2016)).	
     6	 	 Although	 this	 statute	 was	 amended	 partway	 through	 the	 audit	 period,	 see	 infra	 Part	 B,	 the	

amendment	did	not	affect	the	relevant	portions	of	this	definition	for	purposes	of	this	appeal.		This	
statute	has	also	been	amended	multiple	times	since	the	audit	period,	but	none	of	these	amendments	
affects	this	appeal.		See,	e.g.,	P.L.	2015,	ch.	300,	§§	A-30,	A-31	(effective	Oct.	15,	2015).	
                                                                                       7	

language,	id.	¶	10,	the	PTRCs	and	CCRCs	collected	by	MCI	were	therefore	part	

of	the	“sale	price”	of	telecommunications	services	and	were	subject	to	taxation	

unless	they	were	otherwise	excluded	or	exempted	by	the	statute.	

B.	   The	Nature	of	PTRCs	and	CCRCs	

      [¶10]	 	 The	 Legislature	 amended	 the	 tax	 statute	 at	 issue	 in	 the	 instant	

case	 partway	 through	 the	 audit	 period.	 	 P.L.	 2007,	 ch.	 627,	 §§	62-64,	 74-75	

(effective	July	18,	2008)	(codified	at	36	M.R.S.	§§	2551,	2557	(2016)).		Before	

July	 18,	 2008,	 the	 statute	 excluded	 the	 “sale	 price”	 of	 international	 and	

interstate	 telecommunications	 services	 from	 taxation,	 see	 infra	 Part	 C,	 and,	

from	that	date	forward,	the	statute	exempted	the	“sales	of”	international	and	

interstate	 telecommunications	 services	 from	 taxation,	 see	 infra	 Part	 D.		

Regardless	 of	 which	 version	 of	 the	 statute	 was	 in	 force,	 whether	 the	 PTRCs	

and	CCRCs	were	subject	to	taxation	depends	upon	whether	they	related	only	

to	the	sale	of	international	and	interstate	services	or	whether	they	were	also	

charged	in	connection	with	intrastate	services.	

      [¶11]		There	is	no	dispute	that	MCI	imposed	PTRCs	and	CCRCs	only	on	

customers	 who	 received	 international	 and	 interstate	 services	 and	 calculated	

them	as	a	percentage	of	the	international	and	interstate	charges	incurred	by	
8	

those	customers.7		Despite	those	uncontroverted	facts,	however,	the	Assessor	

presents	two	arguments	to	support	its	position	on	appeal.		First,	the	Assessor	

asserts	that,	because	the	surcharges	themselves	were	not	“services”	and	were	

not	 “interstate	 or	 international	 in	 nature,”	 they	 are	 neither	 excluded	 nor	

exempt	 from	 the	 service	 provider	 tax.	 	 Second,	 the	 Assessor	 asserts	 that,	

because	 PTRCs	 and	 CCRCs	 were	 intended	 to	 recover	 costs	 that	 were	 not	

exclusively	 incurred	 in	 Maine,	 they	 did	 not	 arise	 solely	 from	 the	 sale	 of	

interstate	 or	 international	 telecommunications	 services	 in	 Maine,	 and	

therefore	 they	 are	 not	 excluded	 or	 exempt.	 	 We	 do	 not	 find	 either	 argument	

persuasive.		

C.	      Exclusion	of	International	and	Interstate	Services	

         [¶12]		Before	July	18,	2008,	the	statute	excluded	“service	originating	or	

terminating	outside	of	this	State”	from	the	definition	of	“[t]elecommunications	

services,”	 thereby	 excluding	 the	 “sale	 price”	 of	 international	 and	 interstate	

services	 from	 taxation.	 	 36	M.R.S.	 §§	2551(15),	 (20)(B)(1)	 (2007);	 36	M.R.S.	

§§	2552(1)(E),	(2)	(2007).		Construing	the	statute	strongly	in	favor	of	MCI	and	

against	 the	 State,	 see	BCN	 Telecom,	 2016 ME 165,	 ¶	10,	 151 A.3d 497,	 we	


     7		As	the	Assessor	has	conceded,	MCI	imposed	the	charges	at	issue	only	on	the	international	and	

interstate	 portion	 of	 the	 customer’s	 plan	 even	 where	 a	 customer	 purchased	 bundled	 intrastate,	
interstate,	and	international	services.			
                                                                                                                9	

conclude	 that	 the	 PTRCs	 and	 CCRCs	 collected	 by	 MCI	 before	 July	 18,	 2008,	

were	not	subject	to	taxation.		The	plain	language	of	the	statute	applied	the	tax	

to	the	“sale	price”	of	“[t]he	provision	of	2-way	interactive	communications	.	.	.	

originating	 and	 terminating”	 within	 Maine.	 	 36	M.R.S.	 §§	2551(15),	 (20);	

36	M.R.S.	§§	2552(1)(E),	(2).		Because	PTRCs	and	CCRCs	were	only	included	in	

the	 “sale	 price”	 of	 telecommunications	 services	 originating	 or	 terminating	

outside	of	Maine	during	the	audit	period,	see	supra	Part	B,	they	were	excluded	

from	taxation.		

D.	     Exemption	of	International	and	Interstate	Services	

        [¶13]	 	 From	 July	 18,	 2008,	 to	 the	 end	 of	 the	 audit	 period,	 the	 statute	

defined	 “[t]elecommunications	 services”	 more	 generally	 as	 “the	 electronic	

transmission,	conveyance	or	routing	of	.	.	.	information	or	signals	to	a	point	or	

between	 or	 among	 points.”	 	 36	M.R.S.	 §	 2551(20-A)	 (2016).	 	 It	 expressly	

exempted,	however,	“[s]ales	of	international	telecommunications	service”	and	

“[s]ales	 of	 interstate	 telecommunications	 service”	 from	 taxation.8	 	 36	 M.R.S.	




    8		The	statute	defined	an	“[i]nternational	telecommunications	service”	as	one	“that	originates	or	

terminates	 in	 the	 United	 States	 and	 terminates	 or	 originates	 outside	 the	 United	 States”	 and	 an	
“[i]nterstate	 telecommunications	 service”	 as	 one	 “that	 originates	 in	 one	 state,	 territory	 or	
possession	 of	 the	 United	 States	 and	 terminates	 in	 a	 different	 state,	 territory	 or	 possession	 of	 the	
United	States.”		36	M.R.S.	§§	2551(5-A),	(5-B)	(2016).			
10	

§§	2557(33),	 (34)	 (2015).9	 	 The	 phrase	 “sales	 of”	 is	 undefined	 in	 the	 statute,	

and	 we	 must	 determine	 whether	 the	 exemptions	 for	 “sales	 of”	 international	

and	 interstate	 services	 includes	 the	 statutorily-defined	 “sale	 price,”	 which	

would	 result	 in	 exempting	 PTRCS	 and	 CCRCs	 from	 taxation,	 or	 whether	 the	

exemptions	 are	 more	 limited	 than	 the	 “sale	 price,”	 which	 would	 mean	 that	

PTRCs	and	CCRCs	remain	within	the	ambit	of	the	tax	statute.			

        [¶14]	 	 “In	 construing	 a	 statutory	 term	 that	 is	 undefined	 in	 the	 statute	

itself,	our	primary	obligation	is	to	determine	its	plain	meaning.		We	often	rely	

on	 the	 definitions	 provided	 in	 dictionaries	 in	 making	 this	 determination.”		

Apex	 Custom	 Lease	 Corp.	 v.	 State	 Tax	 Assessor,	 677 A.2d 530,	 533	 (Me.	 1996)	

(citation	 omitted).	 	 The	 noun	 “sale”	 is	 commonly	 defined	 to	 mean	 “[t]he	

transfer	 of	 property	 or	 title	 for	 a	 price.”10	 	 Black’s	 Law	 Dictionary	 1337	

(7th	ed.	 1999).	 	 Similarly,	 the	 Legislature	 has	 defined	 “sale”	 elsewhere	 to	

mean	 “any	 transfer,	 exchange	 or	 barter,	 in	 any	 manner	 or	 by	 any	 means	

whatsoever,	 for	 a	 consideration,”	 36	 M.R.S.	 §	1752(13)	 (2016),	 and	 “the	



   9		 The	 Legislature	 recently	 amended	 these	 sections,	 limiting	 the	 exemption	 of	 sales	 of	
international	 and	 interstate	 telecommunications	 services	 to	 those	 services	 sold	 “to	 a	 business	 for	
use	directly	in	that	business.”		P.L.	2015,	ch.	267,	§§	TTTT-4,	TTTT-5,	TTTT-9	(effective	Jan.	1,	2016)	
(codified	at	36	M.R.S.	§§	2557(33),	(34)	(2016)).		These	changes	do	not	affect	this	appeal.	

   10		“Price”	is	commonly	defined	as	“[t]he	amount	of	money	or	other	consideration	asked	for	or	

given	in	exchange	for	something	else;	the	cost	at	which	something	is	bought	or	sold.”		Black’s	Law	
Dictionary	1207	(7th	ed.	1999).	
                                                                                                            11	

passing	of	title	from	the	seller	to	the	buyer	for	a	price,”	11	M.R.S.	§	2-106(1)	

(2016).	 	 Considering	 these	 definitions	 together,	 a	 “sale”	 is	 fundamentally	 an	

exchange	 of	 goods	 or	 services	 for	 a	 price	 or	 consideration	 and	 is	 therefore	

broader	 than	 and	 inclusive	 of	 the	 price.	 	 See	Darling’s	 v.	 Ford	 Motor	 Co.,	

1998 ME 232,	¶	14,	719 A.2d 111 (“In	the	absence	of	evidence	to	the	contrary,	

we	conclude	that	the	Legislature	intended	the	generally	accepted	meanings	of	

the	terms	to	apply.”).		

        [¶15]		Based	on	the	plain	language	of	the	statute,	anything	that	is	part	of	

the	“sale	price”	of	international	or	interstate	services	is	also	part	of	the	“sales	

of”	 those	 services,	 which	 the	 Legislature	 exempted	 from	 taxation.11	 	 PTRCs	

and	 CCRCs,	 as	 part	 of	 the	 consideration	 paid	 for	 international	 and	 interstate	

telecommunications	 services,	 were	 also	 part	 of	 the	 “sales	 of”	 those	 services	

and	 “clearly	 [came]	 within	 the	 scope	 of	 the	 exemption	 provisions.”12	 	 BCN	

Telecom,	2016 ME 165,	¶	13,	151 A.3d 497 (quotation	marks	omitted).	


   11	 	 Assigning	 the	 undefined	 term	 “sale”	 its	 common,	 broad	 meaning	 is	 also	 consistent	 with	 the	

Legislature’s	definition	of	“sale	price”	as	“the	total	amount	of	consideration	.	.	.	for	which	.	.	.	services	
are	sold	[and]	any	consideration	for	services	that	are	a	part	of	a	sale.”		36	M.R.S.	§	2551(15)	(2016)	
(emphasis	added).	That	definition	narrows	what	might	otherwise	be	considered	the	“sale	price”	by	
deducting	 certain	 listed	 amounts	 from	 the	 total	 consideration	 paid,	 further	 suggesting	 that	 the	
“sale[]	of”	services	is	broader	than	the	“sale	price”	of	those	services.		See	36	M.R.S.	§	2551(15).	
   12
       Although,	 as	 the	 Assessor	 points	 out,	 PTRCs	 and	 CCRCs	 do	 not	 meet	 the	 definition	 of	
international	 or	 interstate	 telecommunications	 services	 because	 they	 are	 not	 literally	 signals	 that	
originate	or	terminate	outside	of	this	State,	the	statutory	exemptions	apply	to	the	“sales	of”	those	
services,	 which	 includes	 the	 “sale	 price.”	 	 To	 read	 the	 exemptions	 as	 applying	 only	 to	
“telecommunications	 services”	 while	 ignoring	 the	 phrase	 “sales	 of”	 would	 violate	 our	 rules	 of	
12	

         [¶16]		Accordingly,	we	conclude	that	the	PTRCs	and	CCRCs	collected	by	

MCI	before	July	18,	2008,	were	excluded	from	taxation	and	that	those	charges	

collected	by	MCI	from	July	18,	2008,	forward	were	exempt	from	taxation.		MCI	

was	 entitled	 to	 judgment	 as	 a	 matter	 of	 law.	 	 See	 M.R.	 Civ.	 P.	 56(c);	 BCN	

Telecom,	Inc.,	2016 ME 165,	¶	2,	151 A.3d 497.		

         The	entry	is:	

                            Judgment	affirmed.		
	
	      	      	      	      	     	
	
Janet	T.	Mills,	Attorney	General,	and	Kimberly	L.	Patwardhan,	Asst.	Atty.	Gen.	
(orally),	 Office	 of	 the	 Attorney	 General,	 Augusta,	 for	 appellant	 State	 Tax	
Assessor	
	
Jonathan	 M.	 Dunitz,	 Esq.,	 Verrill	 Dana	 LLP,	 Portland,	 and	 Cindy	 B.	 Gonzales,	
Esq.	 (orally),	 Verizon	 Corp.	 Resources	 Group,	 LLC,	 Irving,	 Texas,	 for	 appellee	
MCI	Communications	Services,	Inc.	
	
	
Kennebec	County	Superior	Court	docket	number	AP-2013-42	
FOR	CLERK	REFERENCE	ONLY	




statutory	construction.		See	Blue	Yonder,	LLC	v.	State	Tax	Assessor,	2011 ME 49,	¶	10,	17 A.3d 667 
(explaining	that	we	must	not	treat	words	in	a	statute	as	meaningless	or	superfluous).